JOHNSON, J.
»w<nif :00b "f .?! SI» julfoM .v jnu»s/hU£ ^cl^^^^nj^^^y^ai.flar.g.e <&g, $Jii$ that the animal “was of a mischievous and vicigug propensity and was in the habit of attacking persons and other animals .jvyjrij.g-sjt^FWi that. The ansi negligence. r¡> o di inori '«ruínoifQfí vi-ico oí It no «i 11 vence. n< f 1 J U ory iru y/onr
tli 0. hut it was set aside on the hearing of :*rf ocisnt JJV CAÍA h‘ SUm Of ^ »r^o -r ~ — .- SiMfirPdrtóWiBVUW.'ft^ prai)9£]Pl pfaiítfe'at^iUifd'^íííí tlinii'X AftM , »y, ItidblRlB - AArtr»A'>ii'a<M!i- twmcao'irr .«i .Sftrr .nmmfxAik, „y, híJxoríB. ,. .¿ntmrtam., bfwm'rHr .{ro nnrr argues that the instructions correctly declare-® the law ° tLé0^^- ® í<ÍV*A--nM Sty: ■^case.0 Dfefeñ(lant:jVon1:fend£,!1;filát,’^1 Th^Wse' licw ;ioa Mint/ „„__&lJLu ixx gra_ _
s#¿oííf^? w 6» tw* TmmmnM *»iwm was the owner and employed him as manager' Of the *179büfen'ess'.nníBeforeatbe. ifag'tiigvudeieadanifel had.t harbored á?4Stge*itóiaiate‘'dQg3aife,ifcKe«stlpre. vlt, is iaifafc: onferenc© fíbm'--'Somie'>'oi dhe.ofevMetícé-jtháVdefe;n'danti¡0ymefehhh d%/ ifetífei^e -ípid^Ms >wrtaafesses.! sáy tihM Hitó th’éiíprop'érty l of .Ja-iyoungi mámoemplbyedhbybdeíehdítefr ás"*tlié driversofeh- delivery =.wagOm!;'¡Generally,citliendog. síayedoié’.vtbhfstprebat might,t a>n.d'>in ítKé^dayítimeoiW:®^ in< íhefhaMt ;of< following,, t-heí delivery uWiag©n,-!rvfThm?$ isaérvidence-úfl. théirecoEditblpü: tendsbtOocDnvtefahimi oh possessing í-.a< Vicionsron/'ab > least, ,a«»!misiGhiev<]>usa dig.-» pOsition.-ooNofe oulylwasoheyprsone ¡ .to ¡attacki Idogs.: and other -¡dom'éstic ¡animals! ; withOntaprOvdoation, chut; ,on sOme ''Ofe hisoeixeufsionsmwithHthe... deHsteeJj:!5yagQP)i.!bp rushed at people ;as íthough; íhe,;inte!aded oto,.,'dq.“;tEeift bodily’'harin.» • There; is moíjprooh ithatjhe^evepí bit a person/'huh he’ is-¡depicted:>ih theoetidfehcejOiff plaintiff USífbeiügí-á/cáüm.eibully tháto'déügh^edí ímriterritfying people and í animals with férócionddorionstrhtioüSc',.in«:
,;w'>o0Ufi^iigustblOi!tl9O7,' plaintiff/ then in:a pregnant condition/»*waS; sittingmon.vfche ? front porch .of lier/iesú Aw4fen<úthe,'gdfeli^a^’ -wagón í.passedroalOng*. ith@ street.o^ThPodogbdíasiífolO.oMng the; wagon and yfhen. Opposite5 ithe- premises íof ¡.plaintiff,.-‘snddenlyuánd. yifith? Oht'provocation, '.chargedfat hér.' He;jumped thd front Mheq,' í'ru'ghtd <up o'n < the -porch! ;an‘d< sjunrpecb tát plaintiff ferocious'" and ¡rterrffyingmmahKéri:; c Plaintiff', greatly1 ¡excited,-: mánaged'iitó » ¡push -.him away.] with; her ar-fase'CHeiffellptstrikingihis breást omvthé edge pf> ¡the porch/ g©t« up-' ran i over tor ancadjjoihing,;hoxise,i ¡snapped ah-!a 'vmúíáhNstándingí.íoaauthe porehi.OfethatvhQuseuahd ‘théh suddenly .turnedarid » rah after the/witgon;JqPla>in;-shocked»'byster^orithat she' ¡fell! iiE, suffered a miscarriage and, at the time of tiies itriaffqhadi not -recovered »fullytfromJ .the ’-evil effects1 qf thé' attapk)
íifM'aTh^'hb'óvostatbhientííof'1 facts iS'.coll&cted.} frombthe hVldeneo'of plaintiff *-and .ds eontradictedchy the„.«testi'-ai¥oh'ey!'’ofadefehdahtlanddiis* witnesses..' ¡They;¡describe ■teébdp^íaáchéingj-possessed -:ofe<a peaceablebdispositipn *180and say that he never assailed human beings or domestic animals in any way without provocation. The driver of the wagon, who claimed to be the owner of the animal, testified that a dog owned by plaintiff’s neighbor attacked his dog in the street. In the course* of the fight that ensued, the brindle dog prevailed and chased the other into the latter’s yard, where the fight was resumed. At this juncture, the woman who owned the defeated dog appeared with a gun and shot at the brindle dog. Of course she did not hit him, but she did scare him away, and he ran across plaintiff’s front yard to overtake the wagon, without even noticing plaintiff. Among ■ the instructions given at the request of plaintiff, are the following:
(1). “If the jury believe from the evidence that prior to the 15th day of August, 1907, that defendant either owned, kept or harbored" a dog of vicious propensities that was diposed to bite or attack or injure a person, and if you believe that the defendant knew, or by the exercise of ordinary care could have known, of the vicious propensity of such dog', prior to August, 1907, and if you believe that the defendant did own, keep or harbor such a dog, and that on or about the 15th day of August, 1907, the dog so owned, kept or harbored by the defendant without provocation, did attack the plaintiff upon her own premises, and if you believe at said time plaintiff was in a pregnant condition, and if you believe that said dog in attacking the plaintiff, so alarmed and frightened her that a miscarriage was thereby prematurely brought on and that plaintiff was thereby injured and damaged and lost her child, then the jury should find their verdict for the plaintiff.”
(2). “The jury are instructed that in order to find for the plaintiff under plaintiff’s instruction number 1, it is not necessary for the jury to believe that defendant was the actual owner of the dog in question, but if the jury believe from the evidence that defendant *181knowingly kept or harbored or permitted his servant to keep or harbor the dog about his premises as a watch dog, in his store and knowingly permitted the dog to go with his team and servant and be in charge of said servant while delivering goods in the conduct of •his business, then it makes no difference in this ■ case whether the defendant was the owner of the dog or not.”
(4). “The jury are instructed that what is meant by the term ‘a vicious propensity’ in an animal, is such a propensity that the dog might attack or injure the safety of persons without being provoked so to do.”
First, we shall dispose of the questions presented by defendant’s demurrer to the evidence. Applying the rule that requires courts in deciding questions of law thus raised to adopt as proved the version of the facts most favorable to the cause of action pleaded, we shall assume that for a long time before the injury, defendant had harbored the dog at his store and had-; sanctioned the practice of the driver in taking the dog with him on his rounds over the public thoroughfares of the city, that the dog had acquired the habit of rushing at people with real or simulated ferocity and without provocation, and that plaintiff sustained physical injury in consequence of such an attack upon her. We do not think the question of who owned the dog is of vital importance. If, with knowledge, either actual or constructive, of the fact that the dog had a vicious or mischievous propensity that made it dangerous to the safety of people to permit him to run at large, defendant harbored him at his store and thus afforded him a base of operations as well as a place of refuge, such conduct of defendant can be regarded in no other light than as negligence and its character is nowise affected by the fact that defendant did not own the dog. He was in control of the place and had no right to suffer it to be used as a refuge for a dangerous ani-*182aíialj is íln? hhtboringr'au anlinM,l'0fiítMt''í(íb’k&.'á‘tíf6if(>fcb4 jébítp devolved - romThini; r Sol te dfefeg^fto «SJt "¡ftóhQikéft&fflPik \ y shlasfjnlessljtóiop’eopleq, onb'.thenhtieéfesB dhten ^tllei? d^wk '.premisesp arad *.aS breaclínoií/‘tbatS:.!d'iit^,'i\ift)uMd,cóSá'títú'ié - inegligenc© whichl sbou'ld^^é^vdbéPótf'i^béí'^pteáiiliklié ^Ic-auseudfr aiiresatomfc' farjiirysotfaifieSé ls>íhft> -jtóSéiStfSjtói -tííd s.^' aTgf!tíieri)tCoj!14eíend'aiitMthaíb"l£e ¿ohriirofkbfe ;sáidllte!-%áv'e V" harbored the dog since the store did not belong td'liim .J .bnte¡tor-:hrfe!’rimfd.f;¿iiA,'ccérdiiig*itó,rfhis:‘í<5''&fi,iité:Ítiníoiiiy, he '.waduthfemranager 'o;í)ítheabñ(§inesáj-‘in fhipíghkrgé^aid •j fconiroh(©tithfe< ¡stelpl os Efe* dobs’ hois’? cldtoHhhtf hls^éíff-(V ployer taderedihiinúte harbbr4h4sd0g*'íaha Ml'sb&' khd5, he would not be excused from answering in damages iorf!the‘'qons©qt£emces:’»!(!ó 'ánotheFbf litól%wtíf negligence, iffisdipabter’s-ror&ers -wbul# nu'f’íínistifyí^fiMíWiñi^beiñ'g ,heglflgTéh.;fcnj¡ilp¡aásnniin'g co'ntrol wéf¡ith'e dog, ifef'W^d •aíflúty rtóaotíbceBéf íaá* wellj as? tbrfIiis íilaki®?«aiM* éiórt bedhelcj: personally ‘ responsable.! fob* ‘ari>bhbaiih;f!Of ,fkityíií osU r/¡íd‘i¿f ¿muí.: ;„;ís«>J n -¡oj indi “üOírsn? ibsife sw
■físsí Wm ca¡náotí?áigrée wit!h?défánddiif.!fÉÍiáP>t'héíbVidbl]tlc;6 f¡aílsa (té -.shóstei thatethe i ánj dry* > te 'ipaihítití * whM^bah'Sed ¡byuádyimonáJ propensity? ohvthobdO'gí? -"Itf diiié ■that» the .Idógbwais? hot tsayagd mbt¡‘iffl ‘tótiaSréa ¿cMí WÍMd ‘nrOtmitack/ar‘¡hmmdndb'6ingí;in,,a3Íal'ií:Oíiá'ó'rdfOFltíhéJiph-f1 .b.ose'/oiidó'mg’i'hi'mi ágfhahsbipdilyílháh'n®. dd'hktei'S'Qfldt khé déciste© < 'ques¡tóoib ¡ • 5 Whether* * káVag'e* T0i? [®idMtySI 16 he ¿hád -.abqtoredotllb ^abittefbá&sail'ik'g lpéÓpl&?%iítíi .thseiappearáM'ce^oStfér’Ooity áhdfYÍcíoush:ésg’'-‘hiiídíí§:nljjáít7-ángíthem to;xgrea)fe feltr lofbodilyíf¿gnfyj-‘‘-sáéh?rhíiÍbeMéks ohsness- >jnade himi »&»indnsíée '$&<hi®$&h Sá'f&tyy* 'átid!5- ifii-go&ad ón defendant i the’.? d*City¡ 0# refeíMiínimg vhtík^frbni fcnimi'fig. atrílárgé'rw'heíó5 he <wóiaM' '»b!edi!lt'él§? -'té eh'ebnhteí? ap4iterMfy>5w'omen??faiía>'/eM!rdt'eii,.ii,?irt,ftnát'tei!'8,5ilttlé1!tó a-iííjersonsiwheihéí’/'the'i do'g? ihhteldtás ihihwlgdi'n ^fhíh 03?í\i/w (earnest,' •’ánfli ‘we-apjirehentP ífr H^oíéÉldP^fllí^lL*' piáliP •tiff snaaltícéonsblatio'h;í£vVbré tóuMfdhéfid tKdt‘!'hftS shpMdi »bá> rdsigned»? tó < herí aff lietidfis' 'siricd ífthd* d!og ■ Sid -iií.ií %¡noT)gui<>» i» ’.¡oí mink»'», p pjí bo-ai 'j*Jf ol H •**>?!na o! *183not intend to bite but only to sacr her [Dickson v. McCoy, 39 N. Y. 400.]
¿3 siNiaaJáy¡|i€fef®B!d!aritb>a!gg.u.es'JÍtb'St 4&ét egfilttlifS? fails «fio ¿skowsstkai? fhei ¿hadia&y >noticfeí obefqréctkpoiufurykdf ctíkeupxagteheesiofiyá vMous ©rfinfeckieronís ftprupensity .Inithebanúnabtd attackohüñiahu^emgs.a!í$)®gs ákeimiít .classed,-as.: sférale*xthMwmeix va<nd4 thougln /ene s-;at&dks'-'>'gi .persofiptniO'. i^resüuRi^fonnslíouild'í-beuiiíclti'lged'ifr'bisiílii'at 'fatetítbat iflie^attáekowasdhfe'restotíuóf a'vibííuiís Sjto®peri-¡sitíy porn that? iteí-:owíneR:-ia>r-okeep'e]?t'á±oiild /llave-/ afiticí-ipa&edl t-.lie; oocTiDÉéfflc'er'iiTbéjlSnrdeñHi'srojcotbé plaintiff ¡to prq.veetha't lidú ih-jufcyinvdsithmdiredí.result >'®fóa>í?iGe .0frtlt©«.aniifíaltof'-)wM^]i'7dáfeHdaAt haidnhtítlceiidakP-'We J>aviesiutima¡feed;Uthe .j^ayaaáemtofinKérua/^ffi tsi fiegli-íg'epbejf thaiththe dog, Jiyonatfifjalíámphlsepwafs likely lüo-s'atitaok Jh.Giqimtlio'ut/prioyo'Gatidxi/tjandHtliatíídeíñeHdaaat Jilfiew /oufiskeuldiehayevfenfiwnáofUréhafvpíogéhsityyuand .n®gligGjaStily:-,¡jfaüéd¡:áo.vúést!i?aata'í!lap)Mi!.J BatíLwemuei doa--w.ctíd^tbatjsdefea'dsantíuwófflldoka.Te ms Mybto©’o&ner#us ;al buRden Ipiu-jtke ishoüldeÉs-ml'plasntiM'’' Slie«isgásotí;ÍBe-•quiKedyto' proYC aQtíaab-aótaeestoiídlefead'aátíiOiiíotliérdogfs ioyib/ teu'deneyi (Byí showMgy‘íaiá7sk,e\ídr(l;' tbaitírdjMI dog, •on 40 number. oílearlier; occasions' ¡ attacked' ; people lyitík-put provocation, a she < prayed 1 tkatí'itkéoarfpa'ckl Kinwqueátion was the result of a fixed habit or propensity. Gin acCioptingnplaiaaítíiff’saievid'enGe, othefipitfy.rweálel entitled itOflkfer that. -def&ndaintgiiwhoi'fiad -harboredl/o'tfie /dog .a Ijpigj- time?) khewob'lieits» vlfelouk ¡Or/mischievous’slkaitóts and propeaS'iti.esU/.ííBíotff'Sfthat(¡.thecahlMiál,?l(i^ of- assay-age or ferocious nature is equivalent to proof of express notice.” [Staetter v. McArthur, 33 Mo. App. 218.] And proof of habitual acts of ferocity or mischief is proof of a ferocious or mischievous nature.
We conclude that no error was committed in overruling the demurrer to the evidence. In addition to the authorities cited, others in point are as follows: Brown v. Green, 42 Atl. 993; Freedman v. McGowan, 42 Atl. 723; Twigg v. Hyland, 62 Md. 380;
*184Corliss v. Smith, 58 Vt. 532; Reynolds v. Hussey, 64 N. H. 64.
Turning now to the fourth instruction given at the request of plaintiff, we find ourselves unable to agree with the conclusion of the learned trial judge that it contains prejudicial error. We concede that good dogs have been known to attack human beings without provocation and that defendant should not be held liable if the dog of previously good character went wrong on this one occasion; but we think it a strained interpretation of the instruction to say that it auhorized the jury to find against the defendant on such state of facts. A “vicious propensity” is not confined to a disposition on the part of the dog to attack every person he might meet, but includes as well, a natural fierceness or disposition to mischief as might occasionally lead him to attack human beings without provocation. Unquestionably, such was the. meaning intended to be expressed and the term was properly defined. This construction is in accord with the recent definition of the auxiliary verb “may” given by the Supreme Court, Avhere it was held that the word may be used to imply a “reasonable certainty” or “reasonable probability.” [Reynolds v. Transit Co., 189 Mo. 408.]
It follows that the court was wrong in granting a new trial. Accordingly, the judgment is reversed and the cause remanded with directions to enter judgment for plaintiff on the verdict.
All concur.